DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2021 has been entered.
 

Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 18 January 2021.  No claims have been cancelled or added via the amendment.  Therefore, claims 1-20 remain pending in the application.  The changes therein and corresponding remarks have been entered and 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites that “the footer device comprises an n-type power gating transistor that is selectively activated with a positive feedback signal provided by the biasing stage” (wherein the footer device is part of the single power gating switch in parent claim 1, with reference to parent claim 10), thus further limiting “a single power gating switch” in parent claim 1.  
However, parent claim 1 recites that “the power gating switch is selectively activated with a negative feedback signal provided by the biasing stage”.  As such, claim 11 appears to contradict parent claim 1 and thus deemed indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0214863 A1 (“CHAN”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, CHAN discloses a device, comprising: 
a memory array (e.g., 120 in Fig. 1, or 720 in Fig. 7) that operates with an applied core voltage (e.g., Vinternal in Fig. 1 or 7); 
a single power gating switch (e.g., 113 in Fig. 1, or 713 in Fig. 7, which per se is a “single” power gating switch) coupled between a core supply voltage (e.g., CVDD in Fig. 1, or VSS in Fig. 7) and the memory array (120 or 720), wherein the single power gating switch receives the core supply voltage (VDD or VSS) and provides the applied core voltage (Vinternal) to the memory array (120 or 720; here, the limitations are given their broadest reasonable interpretation, in the absence of further distinguishing details in the claim); and 
a biasing stage (e.g., including 115 in Fig. 1, or including 715 in Fig. 7) that selectively activates (e.g., via the output signal Vo in Fig. 1 or 7) the power gating switch (including 113 or 713) based on sensing a changing voltage level of the applied core voltage (e.g., with reference to paragraph [0025] “115 detects the Vinternal of the memory array 120 in order to generate an output signal” and Fig. 3, or with reference to paragraph [0039] “715 monitors the Vinternal of the memory array 720 . . .” and Fig. 8), 
(e.g., Vo in Figs. 1 and 3, with reference to paragraph [0027] “the power gating circuit 110 provides a hysteresis function to raise the Vinternal of the memory array 120 if the Vinternal is lower than a first threshold voltage, and to lower the Vinternal of the memory array 120 if the Vinternal is higher than a second threshold voltage” and paragraph [0028] “if Vinternal is determined to be lower than the first threshold voltage, … the comparator circuit 115 outputs a signal ‘0’ at the output end 115b, thereby turning on the switch 113, … that raises the Vinternal of the memory array 120 and transitions the system 100 from ‘B’ to ‘C’ ” and “if the Vinternal of the memory array 120 is higher than the second threshold voltage, … the comparator circuit 115 outputs a signal ‘1’ that turns off the switch 113, changing the status of the system 100 from ‘D’ to ‘A’ ”; i.e., when Vinternal decreases below the first threshold voltage, the effect of Vo is to increase Vinternal, and, when Vinternal increases above the second threshold voltage, the effect of Vo is to decrease Vinternal, thus Vo is a negative feedback signal; also, Vo in Figs. 7 and 8, with reference to paragraph [0039]) provided by the biasing stage (by 115 in Fig. 1, or by 715 in Fig. 7).

Regarding claim 2, CHAN discloses the device of claim 1, wherein the device only uses the applied core voltage (Vinternal in Fig. 1) as a single operating voltage for one or more of:
the memory array (120 in Fig. 1), the single power gating switch and the biasing stage, and 
wherein the single power gating switch (e.g., 113 in Fig. 1) passes the applied core voltage (Vinternal) to the memory array (120) when activated (since Vinternal is provided at the output of 113 in Fig. 1; also, with reference to paragraph [0022] “the internal voltage (Vinternal) is a virtual CVDD (memory-core supply voltage)”).

Regarding claim 3, CHAN discloses the device of claim 1, wherein the device comprises an intrinsic capacitance (e.g., inherent in Fig. 1) for loop stability of the device (e.g., a part of the feedback loop stability associated with 115 in Fig. 1, with reference to the hysteresis loop in Fig. 3; given a broadest reasonable interpretation, in the absence further distinguishing details in the claim).

Regarding claim 4, CHAN discloses the device of claim 1, wherein the biasing stage (115 in Fig. 1) uses leakage current drawn from a settled voltage level of the core supply voltage (e.g., with reference to leakage currents in Fig. 2 based on the settled/ stable VDD level in Fig. 2, with reference to paragraph [0023] “an external power source CVDD of the memory array 120 to provide power to the system 100”) as a reference current to bias itself (to self-establish the two reference threshold voltages in Fig. 2, for detection/ monitoring of Vinternal) and thereby generate regulation (via the feedback loop associated with 115 in Fig. 1, with reference to the hysteresis loop in Fig. 3) of the applied core voltage (Vinternal).
Regarding claim 5, CHAN discloses the device of claim 1, wherein the single power gating switch comprises a single transistor (e.g., 113 in Fig. 1), and wherein the biasing stage activates the single power gating switch by providing the negative feedback signal (see the rejection of claim 1 above) as a voltage biasing signal (e.g., Vo in Fig. 1) to a gate of the single (113).

Regarding claim 6, CHAN discloses the device of claim 5, wherein: 
a biasing voltage level of the voltage biasing signal is selectively increased (e.g., Vo in Figs. 1 and 3 is increased to the “A” level in Fig. 3) and applied to the gate of the single transistor (113 in Fig. 1) based on sensing an increase in the changing voltage level of the applied core voltage (e.g., Vinternal in Figs. 1 and 3 increasing to the DRV+dV level in Fig. 3), and 
the biasing voltage level of the voltage biasing signal is selectively decreased (e.g., Vo in Figs. 1 and 3 is decreased to the “C” level in Fig. 3) and applied to the gate of the single transistor (113 in Fig. 1) based on sensing a decrease in the changing voltage level of the applied core voltage (e.g., Vinternal in Figs. 1 and 3 decreasing to the DRV level in Fig. 3).

Regarding claim 7, CHAN discloses the device of claim 1, wherein the core supply voltage refers to a positive supply voltage (e.g., CVDD in Fig. 1, positive with respect to VSS), and wherein the single power gating switch (113) comprises a header device (e.g., associated with 113) that is coupled between the positive supply voltage (CVDD) and the memory array (120).
Regarding claim 8, CHAN discloses the device of claim 7, wherein the header device comprises a p-type power gating transistor (e.g., 113 in Fig. 1) that is selectively activated with the negative feedback signal (see the rejection of claim 1 above) provided by the biasing stage (including 115 in Fig. 1).

Regarding claim 9, CHAN discloses the device of claim 8, wherein the biasing stage comprises a number of p-type transistors (e.g., including 211 and 213 in Fig. 2) that are arranged and coupled together (see 211 and 213 in Fig. 2) to receive the positive supply voltage (e.g., CVDD in Fig. 1, via 115a in Figs. 1 and 2, as Vinternal, with reference to paragraph [0022] “the internal voltage (Vinternal) is a virtual CVDD (memory-core supply voltage)”) from the p-type power gating transistor (e.g., from the output of 113 in Fig. 1, via 115a in Figs. 1 and 2, as Vinternal) and to selectively apply the negative feedback signal (Vo in Fig. 1, via 115b in Figs. 1 and 2, as Vo, with reference to the rejection of claim 8 above) to a gate of the p-type power gating transistor (113) based on sensing the changing voltage level of the positive supply voltage (with reference to paragraph [0025] “115 detects the Vinternal of the memory array 120 in order to generate an output signal” and Fig. 3).

Regarding independent claim 18, CHAN discloses a method, comprising: 
providing an applied core voltage (e.g., Vinternal in Fig. 1) for operating a memory array (e.g., 120 in Fig. 1); 
power gating a core supply voltage (e.g., CVDD in Fig. 1) so as to provide the applied core voltage (Vinternal) to the memory array (120) with a single pass transistor (e.g., 113 in Fig. 1, which per se is a “single” pass transistor) coupled between the core supply voltage (CVDD) and the memory array (120; here, the limitations are given their broadest reasonable interpretation, in the absence of further distinguishing details in the claim); and 
(e.g., via the output signal Vo in Fig. 1) the pass transistor (113) with a negative feedback signal (e.g., Vo in Figs. 1 and 3, with reference to paragraph [0027] “the power gating circuit 110 provides a hysteresis function to raise the Vinternal of the memory array 120 if the Vinternal is lower than a first threshold voltage, and to lower the Vinternal of the memory array 120 if the Vinternal is higher than a second threshold voltage” and paragraph [0028] “if Vinternal is determined to be lower than the first threshold voltage, … the comparator circuit 115 outputs a signal ‘0’ at the output end 115b, thereby turning on the switch 113, … that raises the Vinternal of the memory array 120 and transitions the system 100 from ‘B’ to ‘C’ ” and “if the Vinternal of the memory array 120 is higher than the second threshold voltage, … the comparator circuit 115 outputs a signal ‘1’ that turns off the switch 113, changing the status of the system 100 from ‘D’ to ‘A’ ”; i.e., when Vinternal decreases below the first threshold voltage, the effect of Vo is to increase Vinternal, and, when Vinternal increases above the second threshold voltage, the effect of Vo is to decrease Vinternal, thus Vo is a negative feedback signal) based on sensing a changing voltage level of the applied core voltage (e.g., paragraph [0025] “115 detects the Vinternal of the memory array 120 in order to generate an output signal” and Fig. 3).

Regarding claim 19, CHAN discloses the method of claim 18, wherein: 
the pass transistor (113 in Fig. 1) passes the applied core voltage (Vinternal) to the memory array (120) when activated (since Vinternal is provided at the output of 113 in Fig. 1; also, with reference to paragraph [0022] “the internal voltage (Vinternal) is a virtual CVDD (memory-core supply voltage)”), 
(e.g., including 113), and 
a biasing stage (e.g. including 115 in Fig. 1) is used to selectively activate (e.g., via the output signal Vo in Fig. 1) the power gating switch (including 113) by providing the negative feedback signal (see the rejection of claim 18 above) as a voltage biasing signal (e.g., Vo in Fig. 1) to a gate of the pass transistor (113).

Regarding claim 20, CHAN discloses the method of claim 19, wherein: 
a biasing voltage level of the voltage biasing signal is selectively increased (e.g., Vo in Figs. 1 and 3 is increased to the “A” level in Fig. 3) and applied to the gate of the pass transistor (113 in Fig. 1) based on sensing an increase in the changing voltage level of the applied core voltage (e.g., Vinternal in Figs. 1 and 3 increasing to the DRV+dV level in Fig. 3), and 
the biasing voltage level of the voltage biasing signal is selectively decreased (e.g., Vo in Figs. 1 and 3 is decreased to the “C” level in Fig. 3) and applied to the gate of the pass transistor (113 in Fig. 1) based on sensing a decrease in the changing voltage level of the applied core voltage (e.g., Vinternal in Figs. 1 and 3 decreasing to the DRV level in Fig. 3).

----------------------
Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0214863 A1 (“CHAN”), supported by US 2013/0290753 A1 (“RAMARAJU”) (see MPEP 2131.01).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the without importing claim limitations from the specification.

Regarding claim 10, CHAN discloses the device of claim 1, wherein the core supply voltage (VSS in Fig. 7) refers to a negative supply voltage (i.e., VSS is a negative supply voltage with respect to CVDD in Fig. 7, as supported/ explained in RAMARAJU, paragraphs [0027], [0058], [0059], [0061], [0063], [0071], [0073] and [0058] “Negative supply voltage (e.g., Vss) 208” and “a negative supply voltage (e.g., ground) 208”), and wherein the single power gating switch (713 in Fig. 7) comprises a footer device (e.g., associated with 713) that is coupled between the negative supply voltage (VSS) and the memory array (720).

Regarding claim 11, CHAN discloses the device of claim 10, wherein the footer device comprises an n-type power gating transistor (e.g., 713 in Fig. 7) that is selectively activated with a positive feedback signal (e.g., Vo in Fig. 7, based on the operational characteristic of the n-type transistor 713; e.g., an increase in Vo increases the conductance or the current driving capability of 713, and a decrease in Vo decreases the conductance or the current driving capability of 713; given a broadest reasonable interpretation, in the absence of further distinguishing details in the claim) provided by the biasing stage (including 715 in Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0214863 A1 (“CHAN”) in view of US 2007/0096794 A1 (“HOUSTON”), supported by US 2013/0290753 A1 (“RAMARAJU”) (see MPEP 2131.01).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 12, CHAN discloses a system, comprising: 
a memory array (e.g., 120 in Fig. 1, or 720 in Fig. 7) coupled between a first voltage (e.g., CVDD) and a second voltage (e.g., VSS); 
a header device having a single transistor (e.g., 113 in Fig. 1, which per se is a “single” transistor) that power gates the first voltage (CVDD) to the memory array (e.g., as Vinternal in Fig. 1),
[or] a footer device (e.g., 713 in Fig. 7) that power gates the second voltage (VSS) to the memory array (e.g., as Vinternal in Fig. 7); 
and
a central biasing header stage (e.g., including 115 in Fig. 1) that selectively activates (e.g., via the output signal Vo in Fig. 1) the header device (including 113) with a negative voltage biasing signal (e.g., Vo in Figs. 1-3, as a negative active signal for selectively activating 113 in Fig. 1; also, Vo in Fig. 1 selectively activates 113 with the “0” level in Fig. 3 corresponding to VSS in Fig. 2, which is negative with respect to the “1” level in Fig. 3 corresponding to VDD in Fig. 2; also, VSS is a negative supply voltage, as supported/ explained in RAMARAJU, paragraphs [0027], [0058], [0059], [0061], [0063], [0071], [0073] and [0058] “Negative supply voltage (e.g., Vss) 208” and “a negative supply voltage (e.g., ground) 208”; this claim language is given a broadest reasonable interpretation, in the absence of further distinguishing details recited in the claim; see also the rejection of claims 1 and 18, with reference to “a negative feedback signal” recited therein) based on sensing a changing voltage level of the first voltage (e.g., with reference to paragraph [0025] “115 detects the Vinternal of the memory array 120 in order to generate an output signal” and Fig. 3),
[or] a central biasing footer stage (e.g., including 715 in Fig. 7) that selectively activates (e.g., via the output signal Vo in Fig. 7) the footer device (including 713) based on sensing a changing voltage level of the second voltage (e.g., with reference to paragraph [0039] “715 monitors the Vinternal of the memory array 720 . . .” and Fig. 8).
CHAN does not disclose that the system comprises both the header device and the footer device together.
However, including both a header device and a footer device together in a system was common and well known in the art (see, as an exemplary reference in the art, HOUSTON, Fig. 1 and paragraph [0022]), in order to further reduce leakage current and power dissipation during a low power/ inactive/ data retention/ sleep mode (e.g., with reference to paragraphs [0003] and [0004] of CHAN and paragraphs [0005] and [0022] of HOUSTON).
Therefore, it would have been obvious before the effective filing date of the claimed (as in HOUSTON), since such memory device/ system configuration was common and well known in the art (as exemplified in HOUSTON), in order to further reduce leakage current and power dissipation during a low power/ inactive/ data retention/ sleep mode (e.g., with reference to paragraphs [0003] and [0004] of CHAN and paragraphs [0005] and [0022] of HOUSTON).

Regarding claim 13, CHAN, as modified above, discloses the system of claim 12, wherein the first voltage comprises a core supply voltage (e.g., CVDD in Figs. 1 and 7 of CHAN), and wherein the second voltage (VSS in Figs. 1 and 7) comprises a negative supply voltage (i.e., VSS is a negative supply voltage with respect to CVDD in Fig. 7, as supported/ explained in RAMARAJU, paragraphs [0027], [0058], [0059], [0061], [0063], [0071], [0073] and [0058] “Negative supply voltage (e.g., Vss) 208” and “a negative supply voltage (e.g., ground) 208”).

Regarding claim 14, CHAN, as modified above, discloses the system of claim 13, wherein the header device (including 113 in Fig. 1 of CHAN) passes the core supply voltage (CVDD) to the memory array (120) when activated (when 113 is activated), and wherein the footer device (including 712 in Fig. 7 of CHAN) passes the negative supply voltage (VSS, with reference to the rejection of claim 13) to the memory array (720) when activated (when 713 is activated).

Regarding claim 15, CHAN, as modified above, discloses the system of claim 12, wherein: 
the single transistor of the header device comprises a p-type header transistor (e.g., 113 in Fig. 1 of CHAN), the central biasing header stage (115 in Fig. 1 of CHAN) selectively activates the header device by applying the negative voltage biasing signal (e.g., Vo in Fig. 1 of CHAN; see the rejection of claim 12 above) to a gate of the p-type header transistor (113), 
the footer device comprises an n-type footer transistor (e.g., 713 in Fig. 7 of CHAN), and the central biasing footer stage (715 in Fig. 7 of CHAN) selectively activates the footer device by applying a positive voltage biasing signal (e.g., Vo in Fig. 7 of CHAN, as a positive active signal) to a gate of the n-type footer transistor (713).

Regarding claim 16, CHAN, as modified above, discloses the system of claim 15, wherein: 
a voltage level of the negative voltage biasing signal is selectively increased (e.g., Vo in Figs. 1 and 3 of CHAN, as a negative active signal, is increased to the “A” level in Fig. 3 of CHAN) and applied to the gate of the p-type header transistor (113 in Fig. 1 of CHAN) based on sensing an increase in the changing voltage level of the first voltage (e.g., Vinternal in Figs. 1 and 3 of CHAN increasing to the DRV+dV level in Fig. 3 of CHAN), and 
the voltage level of the negative voltage biasing signal is selectively decreased (e.g., Vo in Figs. 1 and 3 of CHAN, as a negative active signal, is decreased to the “C” level in Fig. 3 of CHAN) and applied to the gate of the p-type header transistor (113 in Fig. 1 of CHAN) based on sensing a decrease in the changing voltage level of the first voltage (e.g., Vinternal in Figs. 1 and 3 of CHAN decreasing to the DRV level in Fig. 3 of CHAN).

Regarding claim 17, CHAN, as modified above, discloses the system of claim 15, wherein: 
a voltage level of the positive voltage biasing signal is selectively increased (e.g., Vo in Figs. 7 and 8 of CHAN, as a positive active signal, is increased to the “E” level in Fig. 8 of CHAN) and applied to the gate of the n-type footer transistor (713 in Fig. 7 of CHAN) based on sensing an increase in the changing voltage level of the second voltage (i.e., Vinternal in Figs. 7 and 8 of CHAN increasing to the CVDD-DRV level in Fig. 8 of CHAN), and 
the voltage level of the positive voltage biasing signal is selectively decreased (e.g., Vo in Figs. 7 and 8 of CHAN, as a positive active signal, is decreased to the “G” level in Fig. 8 of CHAN) and applied to the gate of the n-type footer transistor (713 in Fig. 7 of CHAN) based on sensing a decrease in the changing voltage level of the second voltage (i.e., Vinternal in Figs. 7 and 8 of CHAN decreasing to the CVDD-DRV-[Symbol font/0x44]V level in Fig. 8 of CHAN).


Response to Arguments
Applicant’s arguments in Remarks, filed 18 January 2021, have been considered but they are not persuasive.
In general, the applicant’s amendments are not sufficient to clearly overcome the pending 102 rejections as indicated above.
In response to the specific argument with respect to amended claim 1 (on pages 7-8 of Remarks), amended claim 1 merely recites “a single power gating switch coupled between a core single power gating switch receives the core supply voltage and provides the applied core voltage to the memory array”.  Such recitation substantially describes the element 113 in Fig. 2 or 713 in Fig. 7, which per se is a single power gating switch “coupled between a core supply voltage and the memory array” and that “receives the core supply voltage and provides the applied core voltage to the memory array”, as recited in amended claim 1.  No further distinguishing details are clearly recited in claim 1 as amended.
In addition, amended claim 1 recites “A device, comprising…”, wherein “the transitional term ‘comprising’ … is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (MPEP 2111.03 I).  Therefore, amended claim 1 does not exclude additional elements, such as the element 111 in Fig. 1 or 712 in Fig. 7 of the Chan reference.

Similarly, in response to the specific argument with respect to amended claim 18 (at the bottom of page 8 of Remarks), amended claim 18 merely recites “power gating a core supply voltage so as to provide the applied core voltage to the memory array with a single pass transistor coupled between the core supply voltage and the memory array”.  Such recitation substantially describes the element 113 in Fig. 2, which per se is a single pass transistor “coupled between the core supply voltage and the memory array” for “power gating a core supply voltage so as to provide the applied core voltage to the memory array”, as recited in amended claim 18.  No further distinguishing details are clearly recited in claim 18 as amended.
In addition, amended claim 18 recites “A method, comprising…”, wherein “the transitional term ‘comprising’ … is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (MPEP 2111.03 I).  Therefore, amended claim 18 does not 

Similarly, in response to the specific argument with respect to amended claim 12 (at the bottom of page 9 of Remarks), amended claim 12 merely recites “a header device having a single transistor that power gates the first voltage to the memory array”.  Such recitation substantially describes the element 113 in Fig. 2, which per se is a single transistor that is a header device “that power gates the first voltage to the memory array”, as recited in amended claim 12.  No further distinguishing details are clearly recited in amended claim 12.
In addition, amended claim 12 recites “A system, comprising…”, wherein “the transitional term ‘comprising’ … is inclusive or open-ended and does not exclude additional, unrecited elements or method steps” (MPEP 2111.03 I).  Therefore, amended claim 12 does not exclude additional elements, such as the element 111 in Fig. 1 of the Chan reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to “John” J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached at (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824